On January 31, 1996, it was the judgment of the Court as follows: 1. That the defendant is guilty of violating the terms and conditions of the deferred imposition of sentence imposed April 13, 1996, and the deferred imposition of sentence is hereby revoked; 2. The defendant is committed to the Department of Corrections and Human Services for appropriate placement into a community-based program, facility or the State Correctional Institution for women, for a period of five (5) years on each case, to run consecutively, for a total of ten (10) years. 3. The defendant will repay the cost of the public defender appointed for these revocation proceedings, in the amount of $121.31; The Corut hereby recommends the defendant not be considered for discharge until she has successfully completed every drug treatment program and option reasonably available to the Department. Further, that the defendant not be considered for release until she has developed an appropriate plan to repay any remaining financial obligations set forth in the sentence imposed April 13,1994, as well as those above. The defendant shall receive credit for thirty (30) days for jail time served prior to sentencing.
On May 23,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 23rd day of May, 1996.
Chairman, Hon. Ted O. Lympus
*67Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Janene Louise Wirth for representing herself in this matter.